Title: Mathew Carey & Son to Thomas Jefferson, 19 November 1819
From: Mathew Carey & Son
To: Jefferson, Thomas


						
							
								Sir
								
									Philad:
									Novr 19 1819
								
							
							Your favour of 28th ult. should have been earlier Answered, but that we have had some difficulty in obtaining the work required.—Vol 1—is now sent per mail, & the remainder shall go as requested—Agreeably to your request we Send statemt of ℀. & remain
							
								Yours respy
								
									M. Carey & Son
								
							
						
						
						
							between dateline and salutation:
							T. Jefferson Esq,
							Bot of M Carey & Son
							Thompson’s Bible 4 Vols—$10
						
					